 1                                                   THE HONORABLE RICHARD A. JONES
                                                 THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                           WESTERN DISTRICT OF WASHINGTON

 9                                         AT SEATTLE

10 B.F. and A.A., minors, by and through their      Case No.: 2:19-cv-910-RAJ-MLP
   guardian Joey Fields, et al.
11                                                  STIPULATED PROTECTIVE ORDER
                     Plaintiffs,
12
          v.
13

14 AMAZON.COM, INC., a Delaware
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,

16                    Defendants.

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER                                       FENWICK & W EST LLP
                                                                      1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                      SEATTLE, W ASHINGTON 98101
 1 1.       PURPOSES AND LIMITATIONS

 2          Discovery in this action is likely to involve production of confidential, proprietary, or

 3 private information for which special protection may be warranted. Accordingly, the parties hereby

 4 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 5 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 6 protection on all disclosures or responses to discovery, the protection it affords from public

 7 disclosure and use extends only to the limited information or items that are entitled to confidential

 8 or highly confidential treatment under the applicable legal principles, and it does not presumptively

 9 entitle parties to file confidential or highly confidential information under seal.
10 2.       “CONFIDENTIAL” MATERIAL

11          “Confidential” material shall include documents and tangible things that contain non-

12 public business information that is treated confidentially by the producing party in the ordinary

13 course of business and whose disclosure may cause the producing party to be commercially

14 disadvantaged or prejudiced. Some examples of “Confidential” materials are: trade secrets,

15 technical information; technical practices; technical methods; know-how; product research;

16 product design; product formulas; product testing; product development; product manufacturing;

17 minutes of confidential board meetings; minutes of confidential officer meetings; minutes of

18 confidential employee meetings; non-public pricing; finances; taxes; sales; profits; costs; licensing

19 agreements; licensing negotiations; customers; customer lists; market projections; market

20 forecasts; strategy plans; marketing strategies; Amazon account holders’ personally identifiable

21 information, including but not limited to email addresses, phone numbers and payment account

22 information; and any personally identifiable information relating to minors.

23 3.       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” MATERIAL

24          “Highly Confidential – Attorneys’ Eyes Only” material is extremely sensitive

25 “Confidential Material,” disclosure of which to another Party or Non-Party would create a

26 substantial risk of serious harm that could not be avoided by less restrictive means.

27 4.       “HIGHLY CONFIDENTIAL – SOURCE CODE” MATERIAL

28
     STIPULATED PROTECTIVE ORDER                       2                        FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1          “Highly Confidential – Source Code” material is extremely sensitive “Confidential

 2 Material” representing computer code and associated comments and revision histories, formulas,

 3 engineering specifications, or schematics that define or otherwise describe in detail the algorithms

 4 or structure of software or hardware designs, disclosure of which to another Party or Non-Party

 5 would create a substantial risk of serious harm that could not be avoided by less restrictive means.

 6          (a)     To the extent production of source code becomes necessary in this case, a producing

 7 party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it

 8 comprises or includes confidential, proprietary or trade secret source code.

 9          (b)     Any source code produced in discovery shall be made available for inspection, in

10 a format allowing it to be reasonably reviewed and searched, during normal business hours or at

11 other mutually agreeable times, at an office of the designating party’s counsel or another

12 mutually agreed upon location. The source code shall be made available for inspection on a

13 secured computer in a secured room without Internet access or network access to other

14 computers, and the receiving party shall not copy, remove, or otherwise transfer any portion of

15 the source code onto any recordable media or recordable device. The designating party may

16 visually monitor the activities of the receiving party’s representatives during any source code

17 review, but only to ensure that there is no unauthorized recording, copying, or transmission of

18 the source code. The Producing Party shall provide a backup secured computer within five

19 business days of receiving notice that the primary secured computer failed or otherwise suffers

20 technical problems impeding the inspection. The Receiving Party may request that software tools

21 for viewing and searching source code be installed on the secured computer. The Receiving

22 Party must provide the Producing Party with a CD, DVD, or other acceptable drive containing

23 the agreed upon software tool(s) at least five business days in advance of the inspection. The

24 tools may not allow the source code to be compiled. The Receiving Party’s counsel or experts

25 shall be entitled to take notes relating to the source code but may not copy any portion of the

26 source code into the notes.

27          (c)     The receiving party may request paper copies of limited portions of source code

28 that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or
   STIPULATED PROTECTIVE ORDER                       3                         FENWICK & W EST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                              SEATTLE, W ASHINGTON 98101
 1 other papers, or for deposition or trial, but shall not request paper copies for the purposes of

 2 reviewing the source code other than electronically as set forth in paragraph (b) in the first

 3 instance. The designating party shall provide all such source code in paper form including bates

 4 numbers and the label “HIGHLY CONFIDENTIAL - SOURCE CODE.” The designating party

 5 may challenge the amount of source code requested in hard copy form pursuant to the dispute

 6 resolution procedure and timeframes set forth in Paragraph 8 whereby the producing party is the

 7 “Challenging Party” and the receiving party is the “Designating Party” for purposes of dispute

 8 resolution.

 9          (d)     The receiving party shall maintain a record of any individual who has inspected

10 any portion of the source code in electronic or paper form. The receiving party shall maintain all

11 paper copies of any printed portions of the source code in a secured, locked area. The receiving

12 party shall not create any electronic or other images of the paper copies and shall not convert any

13 of the information contained in the paper copies into any electronic format. The receiving party

14 shall only make additional paper copies if such additional copies are (1) necessary to prepare

15 court filings, pleadings, or other papers (including a testifying expert’s expert report), (2)

16 necessary for deposition, or (3) otherwise necessary for the preparation of its case. Any paper

17 copies used during a deposition shall be retrieved by the designating party at the end of each day

18 and must not be given to or left with a court reporter or any other unauthorized individual.

19 5.       SCOPE

20          The protections conferred by this agreement cover not only confidential, highly

21 confidential-attorneys’ eyes only, and highly confidential-source code material (as defined above),

22 but also (1) any information copied or extracted from confidential, highly confidential-attorneys’

23 eyes only, and/or highly confidential-source code material; (2) all copies, excerpts, summaries, or

24 compilations of confidential, highly confidential-attorneys’ eyes only, and/or highly confidential-

25 source code material; and (3) any testimony, conversations, or presentations by parties or their

26 counsel that might reveal confidential, highly confidential-attorneys’ eyes only, and/or highly

27 confidential-source code material.

28
     STIPULATED PROTECTIVE ORDER                       4                        FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1          However, the protections conferred by this agreement do not cover information that is in

 2 the public domain or becomes part of the public domain through trial or otherwise.

 3 6.       ACCESS TO AND USE OF CONFIDENTIAL, HIGHLY CONFIDENTIAL-

 4 ATTORNEYS’ EYES ONLY AND HIGHLY CONFIDENTIAL-SOURCE CODE MATERIAL

 5          6.1    Basic Principles. A receiving party may use confidential, highly confidential-

 6 attorneys’ eyes only, and/or highly confidential-source code material that is disclosed or produced

 7 by another party or by a non-party in connection with this case only for prosecuting, defending, or

 8 attempting to settle this litigation. Confidential, highly confidential-attorneys’ eyes only, and/or

 9 highly confidential-source code material may be disclosed only to the categories of persons and
10 under the conditions described in this agreement. Confidential, highly confidential-attorneys’ eyes

11 only, and/or highly confidential-source code material must be stored and maintained by a receiving

12 party at a location and in a secure manner that ensures that access is limited to the persons

13 authorized under this agreement.

14          6.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

15 by the court or permitted in writing by the designating party, a receiving party may disclose any

16 confidential material only to:

17                 (a)     the receiving party’s counsel of record in this action, as well as employees

18 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

19                 (b)     the officers, directors, and employees (including in house counsel) of the

20 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

21 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

22 designated as highly confidential-attorneys’ eyes only, and/or highly confidential-source code

23 under this protective order;

24                 (c)     experts and consultants to whom disclosure is reasonably necessary for this

25 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

26                 (d)     the court, court personnel, and court reporters and their staff;

27                 (e)     copy or imaging services retained by counsel to assist in the duplication of

28 confidential material, provided that counsel for the party retaining the copy or imaging service
   STIPULATED PROTECTIVE ORDER                      5                        FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1 instructs the service not to disclose any confidential material to third parties and to immediately

 2 return all originals and copies of any confidential material;

 3                 (f)     during their depositions, witnesses in the action to whom disclosure is

 4 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 5 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 6 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 7 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 8 under this agreement;

 9                 (g)     the author or recipient of a document containing the information or a

10 custodian or other person who otherwise possessed or knew the information.

11          6.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

12 “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise

13 ordered by the court or permitted in writing by the designating party, a receiving party may

14 disclose any information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

15 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:

16                 (a)     the receiving party’s outside counsel of record in this action, as well as

17 employees of said outside counsel of record to whom it is reasonably necessary to disclose the

18 information for this litigation and who have signed the “Acknowledgment and Agreement to Be

19 Bound” that is attached hereto as Exhibit A;

20                 (b)     the court, court personnel, and court reporters and their staff;

21                 (c)     during their depositions, witnesses in the action to whom disclosure is

22 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

23 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

24 transcribed deposition testimony or exhibits to depositions that reveal highly confidential-

25 attorneys’ eyes only or highly confidential-source code material must be separately bound by the

26 court reporter and may not be disclosed to anyone except as permitted under this agreement;

27                 (d)     professional jury or trial consultants, and professional vendors to whom

28 disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
   STIPULATED PROTECTIVE ORDER                         6                     FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1 and Agreement to Be Bound” (Exhibit A); and

 2                  (e)     the author or recipient of a document containing the information or a

 3 custodian or other person who otherwise possessed or knew the information.

 4          6.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

 5 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE

 6 CODE” Material to In-House Counsel or Experts. Unless agreed to in writing by the Designator,

 7 a receiving party may not disclose any material designated “HIGHLY CONFIDENTIAL –

 8 ATTORNEY EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” except

 9 through the procedures below.
10          6.4.1   A party seeking to disclose to in-house counsel any material designated

11 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” must first make a written request

12 to the designating party providing the full name of the in-house counsel, the city and state of

13 such counsel’s residence, and such counsel’s current and reasonably foreseeable future primary

14 job duties and responsibilities in sufficient detail to determine present or potential involvement in

15 any competitive decision-making. In-house counsel are not authorized to receive material

16 designated “HIGHLY CONFIDENTIAL – SOURCE CODE.”

17          6.4.2   A party seeking to disclose to an expert retained by outside counsel of record any

18 information or item that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

19 EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” must first make a written

20 request to the designating party that (1) sets forth the full name of the expert and the city and

21 state of his or her primary residence; (2) attaches a copy of the expert’s current resume; (3)

22 identifies the expert’s current employer(s); (4) identifies each person or entity from whom the

23 expert has received compensation or funding for work in his or her areas of expertise (including

24 in connection with litigation) in the past five years; and (5) identifies (by name and number of

25 the case, filing date, and location of court) any litigation where the expert has offered expert

26 testimony, including by declaration, report or testimony at deposition or trial, in the past five

27 years. If the expert believes any of this information at (3) - (5) is subject to a confidentiality

28 obligation to a third party, then the expert should provide whatever information the expert
   STIPULATED PROTECTIVE ORDER                        7                       FENWICK & W EST LLP
                                                                                1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                                SEATTLE, W ASHINGTON 98101
 1 believes can be disclosed without violating any confidentiality agreements, and the party seeking

 2 to disclose the information to the expert shall be available to meet and confer with the Designator

 3 regarding any such confidentiality obligations.

 4          6.4.3   A party that makes a request and provides the information specified in paragraphs

 5 6.4.1 or 6.4.2 may disclose the designated material to the identified in-house counsel or expert

 6 unless, within seven days of delivering the request, the party receives a written objection from

 7 the designating party providing detailed grounds for the objection.

 8          6.4.4   All challenges to objections from the designating party shall be resolved by the

 9 following procedure. Within five (5) business days of the notice of objection, the parties are
10 required to meet and confer in an effort to resolve the dispute. If the parties are unable to come to

11 a resolution, the party seeking to retain the applicable designation shall, within ten (10) business

12 days of the meet-and-confer, seek an order from the Court as to whether the party may disclose

13 the materials designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

14 “HIGHLY CONFIDENTIAL – SOURCE CODE” to the identified in-house counsel or expert.

15 Until such time as the Court enters an order, the party may not disclose the materials designated

16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL

17 – SOURCE CODE” to the identified in-house counsel or expert.

18          6.5     Filing Confidential, Highly Confidential-Attorneys’ Eyes Only or Highly

19 Confidential-Source Code Material. Before filing confidential, highly confidential-attorneys’ eyes

20 only, and/or highly confidential-source code material or discussing or referencing such material in

21 court filings, the filing party shall confer with the designating party, in accordance with Local Civil

22 Rule 5(g)(3)(A), to determine whether the designating party will remove the confidential or highly

23 confidential designation, whether the document can be redacted, or whether a motion to seal or

24 stipulation and proposed order is warranted. During the meet and confer process, the designating

25 party must identify the basis for sealing the specific confidential and/or highly confidential

26 information at issue, and the filing party shall include this basis in its motion to seal, along with

27 any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

28 that must be followed and the standards that will be applied when a party seeks permission from
   STIPULATED PROTECTIVE ORDER                      8                       FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1 the court to file material under seal. A party who seeks to maintain the confidentiality of its

 2 information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party

 3 filing the motion to seal. Failure to satisfy this requirement will result in the motion to seal being

 4 denied, in accordance with the strong presumption of public access to the Court’s files.

 5 7. DESIGNATING PROTECTED MATERIAL

 6          7.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

 7 or non-party that designates information or items for protection under this agreement must take

 8 care to limit any such designation to specific material that qualifies under the appropriate

 9 standards. The designating party must designate for protection only those parts of material,
10 documents, items, or oral or written communications that qualify, so that other portions of the

11 material, documents, items, or communications for which protection is not warranted are not swept

12 unjustifiably within the ambit of this agreement.

13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

14 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

15 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

16 and burdens on other parties) expose the designating party to sanctions.

17          If it comes to a designating party’s attention that information or items that it designated for

18 protection do not qualify for protection, the designating party must promptly notify all other parties

19 that it is withdrawing the mistaken designation.

20          7.2     Manner and Timing of Designations. Except as otherwise provided in this

21 agreement (see, e.g., second paragraph of section 7.2(a) below), or as otherwise stipulated or

22 ordered, disclosure or discovery material that qualifies for protection under this agreement must

23 be clearly so designated before or when the material is disclosed or produced.

24                  (a)    Information in documentary form: (e.g., paper or electronic documents and

25 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

26 the designating party must affix the word “CONFIDENTIAL”, “HIGHLY CONFIDENTIAL –

27 ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL-SOURCE CODE” to each page

28 that contains confidential, highly confidential-attorneys’ eyes only, or highly confidential-source
   STIPULATED PROTECTIVE ORDER                        9                       FENWICK & W EST LLP
                                                                                1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                                SEATTLE, W ASHINGTON 98101
 1 code material, respectively. If only a portion or portions of the material on a page qualifies for

 2 protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

 3 appropriate markings in the margins).

 4                 (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 5 and any participating non-parties must identify on the record, during the deposition or other pretrial

 6 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

 7 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

 8 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

 9 exhibits thereto, as confidential, highly confidential-attorneys’ eyes only, and/or highly
10 confidential-source code.      If a party or non-party desires to protect confidential, highly

11 confidential-attorneys’ eyes only, and/or highly confidential-source code information at trial, the

12 issue should be addressed during the pre-trial conference.

13                 (c)     Other tangible items: the producing party must affix in a prominent place

14 on the exterior of the container or containers in which the information or item is stored the words

15 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or

16 “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of the information

17 or item warrant protection, the producing party, to the extent practicable, shall identify the

18 protected portion(s).

19          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20 designate qualified information or items does not, standing alone, waive the designating party’s

21 right to secure protection under this agreement for such material. Upon timely correction of a

22 designation, the receiving party must make reasonable efforts to ensure that the material is treated

23 in accordance with the provisions of this agreement.

24 8        CHALLENGING CONFIDENTIALITY DESIGNATIONS

25          8.1    Timing of Challenges. Any party or non-party may challenge a designation of

26 material as confidential, highly confidential-attorneys’ eyes only, and/or highly confidential-

27 source code at any time. Unless a prompt challenge to a designating party’s designation of material

28 as confidential, highly confidential-attorneys’ eyes only, and/or highly confidential-source code is
   STIPULATED PROTECTIVE ORDER                       10                       FENWICK & W EST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                              SEATTLE, W ASHINGTON 98101
 1 necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

 2 significant disruption or delay of the litigation, a party does not waive its right to challenge a

 3 designation of material as confidential, highly confidential-attorneys’ eyes only, and/or highly

 4 confidential-source code by electing not to mount a challenge promptly after the original

 5 designation is disclosed.

 6          8.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 7 regarding confidential, highly confidential-attorneys’ eyes only, and/or highly confidential-source

 8 code designations without court involvement. Any motion regarding confidential, highly

 9 confidential-attorneys’ eyes only, and/or highly confidential-source code designations or for a
10 protective order must include a certification, in the motion or in a declaration or affidavit, that the

11 movant has engaged in a good faith meet and confer conference with other affected parties in an

12 effort to resolve the dispute without court action. The certification must list the date, manner, and

13 participants to the conference. A good faith effort to confer requires a face-to-face meeting or a

14 telephone conference.

15          8.3     Judicial Intervention. If the parties cannot resolve a challenge without court

16 intervention, the designating party may file and serve a motion to retain confidentiality under Local

17 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

18 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

19 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

20 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

21 the material in question as confidential, highly confidential-attorneys’ eyes only, and/or highly

22 confidential-source code until the court rules on the challenge.

23 9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

24 LITIGATION

25          If a party is served with a subpoena or a court order issued in other litigation that compels

26 disclosure of any information or items designated in this action as “CONFIDENTIAL,” “HIGHLY

27 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL-SOURCE

28 CODE” that party must:
     STIPULATED PROTECTIVE ORDER                       11                        FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1                 (a)     promptly notify the designating party in writing and include a copy of the

 2 subpoena or court order;

 3                 (b)     promptly notify in writing the party who caused the subpoena or order to

 4 issue in the other litigation that some or all of the material covered by the subpoena or order is

 5 subject to this agreement. Such notification shall include a copy of this agreement; and

 6                 (c)     cooperate with respect to all reasonable procedures sought to be pursued by

 7 the designating party whose confidential, highly confidential-attorneys’ eyes only, and/or highly

 8 confidential-source code material may be affected.

 9                 (d)     If the designating party timely seeks a protective order, the party served

10 with the subpoena or order shall not produce any information designated in this matter as

11 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

12 “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the court or other

13 tribunal where the subpoena or order issued, unless the party has obtained the designating party’s

14 permission. The designating party shall bear the burden and expense of seeking protection of its

15 confidential material in that court.

16 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential,

18 highly confidential-attorneys’ eyes only, and/or highly confidential-source code material to any

19 person or in any circumstance not authorized under this agreement, the receiving party must

20 immediately (a) notify in writing the designating party of the unauthorized disclosures, (b) use its

21 best efforts to retrieve all unauthorized copies of the protected material, (c) inform the person or

22 persons to whom unauthorized disclosures were made of all the terms of this agreement, and (d)

23 request that such person or persons execute the “Acknowledgment and Agreement to Be Bound”

24 that is attached hereto as Exhibit A.

25 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

26 MATERIAL

27          When a producing party gives notice to receiving parties that certain inadvertently

28 produced material is subject to a claim of privilege or other protection, the obligations of the
   STIPULATED PROTECTIVE ORDER                    12                       FENWICK & W EST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                               SEATTLE, W ASHINGTON 98101
 1 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 2 is not intended to modify whatever procedure may be established in an e-discovery order or

 3 agreement that provides for production without prior privilege review. The parties agree to the

 4 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 5 12.      NON TERMINATION AND RETURN OF DOCUMENTS

 6          Within 60 days after the termination of this action, including all appeals, each receiving

 7 party must return all confidential, highly confidential-attorneys’ eyes only, and/or highly

 8 confidential-source code material to the producing party, including all copies, extracts and

 9 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
10          Notwithstanding this provision, outside counsel are entitled to retain one archival copy of

11 all documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

12 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

13 product, even if such materials contain confidential, highly confidential-attorneys’ eyes only,

14 and/or highly confidential-source code material.

15          The confidentiality obligations imposed by this agreement shall remain in effect until a

16 designating party agrees otherwise in writing or a court orders otherwise.

17

18                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19 DATED: October 31, 2019                             /s/ Lauren M. Hudson
20                                                     QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
21
                                                       Lauren M. Hudson, WSBA #55124
22                                                     600 University St., Ste. 2800
                                                       Seattle, WA 98101
23                                                     Tel.: 206.905.7075
                                                       Fax: 206.905.7100
24                                                     laurenhudson@quinnemanuel.com
25                                                     Andrew H. Schapiro (admitted pro hac vice)
                                                       Stephen Swedlow (admitted pro hac vice)
26                                                     QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP
27                                                     191 N. Wacker Drive, Suite 2700
                                                       Chicago, IL 60606
28                                                     Tel: 312.705.7400
     STIPULATED PROTECTIVE ORDER                      13                     FENWICK & W EST LLP
                                                                              1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                              SEATTLE, W ASHINGTON 98101
 1                                   Fax: 312.705.7401
                                     andrewschapiro@quinnemanuel.com
 2                                   stephenswedlow@quinnemanuel.com

 3                                   Ashley C. Keller (admitted pro hac vice)
                                     Travis D. Lenkner (admitted pro hac vice)
 4                                   J. Dominick Larry (admitted pro hac vice)
                                     KELLER LENKNER LLC
 5                                   150 N. Riverside Plaza, Ste. 4270
                                     Chicago, IL 60606
 6                                   Tel.: 312.741.5220
                                     Fax: 312.971.3502
 7                                   ack@kellerlenkner.com
                                     tdl@kellerlenkner.com
 8                                   nl@kellerlenkner.com

 9                                   Warren D. Postman (admitted pro hac vice)
                                     KELLER LENKNER LLC
10                                   1300 Street N.W., Suite 400E
                                     Washington, D.C.
11                                   Tel.: 202.749.8334
                                     Fax: 312.971.3502
12                                   wdp@kellerlenkner.com

13                                   Attorneys for Plaintiffs and the Putative
                                     Classes
14

15
     DATED: October 31, 2019         /s/ Jeffrey A. Ware
16

17                                   FENWICK & WEST LLP

18                                   Jeffrey A. Ware, WSBA No. 43779
                                     1191 Second Avenue, 10th Floor
19                                   Seattle, WA 98101
                                     Telephone:       206.389.4510
20                                   Facsimile:       206.389.4511
                                     Email: jware@fenwick.com
21
                                     Laurence F. Pulgram (admitted pro hac vice)
22                                   Tyler G. Newby (admitted pro hac vice)
                                     Molly R. Melcher (admitted pro hac vice)
23                                   Armen N. Nercessian (admitted pro hac vice)
                                     Avery L. Brown (admitted pro hac vice)
24                                   Mary M. Griffin (admitted pro hac vice)
                                     FENWICK & WEST LLP
25                                   555 California Street, 12th Floor
                                     San Francisco, CA 94104
26                                   Telephone: 415.875.2300
                                     Facsimile: 415. 281.1350
27                                   Email:      lpulgram@fenwick.com
                                                 tnewby@fenwick.com
28                                               mmelcher@fenwick.com
     STIPULATED PROTECTIVE ORDER     14                      FENWICK & W EST LLP
                                                            1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                            SEATTLE, W ASHINGTON 98101
 1                                           anercessian@fenwick.com
                                             avery.brown@fenwick.com
 2                                           mgriffin@fenwick.com

 3                                   Attorneys for Defendants
                                     AMAZON.COM, INC. and
 4                                   A2Z DEVELOPMENT CENTER, INC.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER     15               FENWICK & W EST LLP
                                                     1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                     SEATTLE, W ASHINGTON 98101
 1         PURSUANT TO STIPULATION, IT IS SO ORDERED

 2         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 3 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 4 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 5 documents, including the attorney-client privilege, attorney work-product protection, or any other

 6 privilege or protection recognized by law.

 7 DATED: November 5, 2019

 8

 9
                                                          A
10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER                     16                       FENWICK & W EST LLP
                                                                             1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                             SEATTLE, W ASHINGTON 98101
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I,   ____________________________________          [print   or   type     full     name],         of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on _________

 7 [date] in the case of Hall-O’Neil v. Amazon.com, Inc. et al., Case No. 2:19-cv-00910-RAJ-MLP.

 8 I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9 understand and acknowledge that failure to so comply could expose me to sanctions and
10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26

27

28
     STIPULATED PROTECTIVE ORDER                     17                       FENWICK & W EST LLP
                                                                             1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:19-CV-910-RAJ-MLP                                             SEATTLE, W ASHINGTON 98101
